Per Curiam.
Respondent was admitted to practice by this Court in 2008. She maintains an office for the practice of law in London, England. By decision dated April 5, 2012, this Court revoked respondent’s application for admission, but without prejudice to respondent’s renewal of her application for admission (Matter of Olivarius, 94 AD3d 1224 [2012]). Respondent has submitted a renewed application, which was duly investigated by this Court’s Committee on Character and Fitness (see 22 NYCRR 805.1). The Committee recommends approval of the renewed application. We adopt the Committee’s recommendation, approve the renewed application, and direct the Clerk of the Court to admit respondent to the bar, including scheduling the administration of the attorney’s oath of office to her (see Judiciary Law § 466). Lahtinen, J.E, Stein, McCarthy and Garry, JJ., concur. Ordered that respondent’s renewed application for admission is approved.